Terral, J.,
delivered the opinion of the court.
The board of supervisors of Madison county, at its adjourned meeting, on the twenty-sixth day of August, 1900, assessed J. P. Frazier for $17,464 as solvent credits, or directed him to be so assessed, and not having finished a consideration of said assessment rolls, it adjourned on that day until its regular meeting in September, 1900. At its September meeting it approved the assessment rolls of the county. However, on the twenty-eighth day of August, 1900, Frazier applied to the clerk of the board of supervisors and obtained an appeal to the circuit court from the assessment of $17,464 of solvent credits made against him on August 26, 1900. The appeal was premature. The assessment was not approved until Sep*882tember 7, 1900, and until that day the matter was in fieri. No judgment had been made, and, no judgment having been made, there was nothing from which an appeal lay. The assessment of Frazier for 117,464 of solvent credits, made August 26, 1900, was not approved by operation of law, by reason of the adjournment of the board on that day until its September meeting. The assessment against Frazier was ineffectual until action was taken by the board after notice of the assessment was given to Frazier, or his appearance thereto.
The appeal of Frazier was premature, and it should have been dismissed from the circuit court. Under § 80, code 1892, an appeal lies to the circuit court from the decision of the board on the assessment of taxes, but here no decision had been made, nor was any attempted to be made until September 7, 1900.
Reversed, and dismissed at the costs of appellee.